Citation Nr: 1432582	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12-27 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for sleep apnea, to include as secondary to the service connected disability of coronary artery disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to January 1963 and November 1963 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Regional Office (RO) in Waco, Texas.

The Veteran and his spouse testified at a formal hearing in front of a Decision Review Officer at the Waco, Texas, RO in July 2012.  A transcript of the hearing has been associated with the claims file.  He withdrew his request for a Board hearing in December 2012.  

This case was remanded by the Board for further development in January 2014. 

The Board notes that this case has been reviewed using the Virtual VA and VBMS paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Sleep apnea was not manifest in service and is not otherwise attributable to active service, nor was it caused by or permanently made worse by a service connected disability.





CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active service nor is it proximately due to or the result of a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in November 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.



ANALYSIS 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, the claim for service connection was filed after the amendment as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

Initially, the Board finds against service connection on a direct basis.  Although the Veteran's contentions in the present claim are centered on a theory of secondary service connection, VA must also consider service connection for sleep apnea on a direct basis.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability).  A review of the record, however, does not indicate, and the Veteran does not allege, that his sleep apnea is directly related to service.  

Service treatment records are devoid of a showing of sleep problems.  It is also noted that post service complaints of sleep problems are not shown in the record until many years post service.  A review of the record discloses that the Veteran's obstructive sleep apnea was diagnosed around December 2004 which is more than two decades post service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The disorder is shown years post service but there is no medical evidence attributing any current pathology to service, or the symptoms therein.

Additionally, in April 2014, the VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  The VA examiner reasoned that the service treatment records did not indicate any symptoms of obstructive sleep apnea nor were there examination findings of obstructive sleep apnea.  The Veteran was not diagnosed with sleep apnea until 2004 according to the VA examiner.  She noted that the most important risk factors for obstructive sleep apnea are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  She stated that the Veteran weighed more at the time of his sleep apnea diagnosis than he did toward the end of military service.  According to the VA examiner, the Veteran had normal right side of the heart findings on echocardiogram such as normal pulmonary artery systolic pressures in echo in January 2004, right cavity size in March 2005 and contracture in May 2010.  She commented that the Veteran would not have had sleep apnea since military service from 1980 for that many years and not have any adverse sequellae and echocardiogram findings.  

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's sleep apnea directly to service.  In the absence of any evidence in support thereof, service connection for a sleep apnea must be denied on a direct basis.

In essence, the Veteran claims that his service connected coronary artery disease caused and/or aggravates his sleep apnea.  In August 2010, private examiner, Dr. E opined that while it is impossible to say if the Veteran's sleep apnea is related to his coronary artery disease there is a documented increase in sleep disordered breathing in cardiac patients.  Dr. E further commented in July 2012 that the Veteran has quite severe coronary artery disease and he is now status post CABG and stable on medical management.  According to Dr. E, the Veteran also has been diagnosed with obstructive sleep apnea which occurred after his diagnosis of CAD and that it is well established that sleep disordered breathing is very common in cardiac patients while the exact relationship is less well defined.  

The February 2011 VA examiner, however, opined that the Veteran's sleep apnea is less likely as not (less than 50/50 probability) caused by or a result of his service connected coronary artery disease.  The VA examiner reasoned that review of medical literature showed coronary artery disease alone is not an indication for diagnostic evaluation of obstructive sleep apnea but if one has coronary artery disease it can prompt physicians to look for other evidence of sleep apnea.  The July 2012 VA examiner opined that the Veteran's obstructive sleep apnea was not aggravated beyond its normal progression by his coronary artery disease.  She reasoned that the Veteran was diagnosed with obstructive sleep apnea and issued a CPAP machine one month prior to his CABG surgical procedure.  She further stated that sleep studies conducted in January 2010 and July 2010 were reviewed and did not have any significant differences between the two.  

The April 2014 VA examiner commented that the Veteran is service connected for arteriosclerotic heart disease, infections of the skin, ear infection, tinnitus, impaired hearing and hemorrhoids.  He opined that it is not likely that the Veteran's service connected conditions for infections of the skin, ear infection, tinnitus, impaired hearing and hemorrhoids have anything to do with his sleep apnea.  He also stated that the Veteran's coronary artery disease is not a risk factor for worsening sleep apnea.  

None of these service connected conditions, he said, are listed as risk factors for sleep apnea including, specifically, his coronary artery disease is not listed as a risk factor.  The VA examiner stated that the Veteran had a heart attack in 1986 and that sleep apnea was diagnosed 18 years later in 2004.  Trying to link the Veteran's heart attack, according to the VA examiner, to sleep apnea 18 years later would be resorting to mere speculation.  

The Board acknowledges the opinions of Dr. E but notes that his August 2010 opinion is speculative at best.  To that end, before stating that there is a documented increase in sleep disordered breathing in cardiac patients, he stated that it was impossible to say if the Veteran's sleep apnea is related to his coronary artery disease.  Furthermore, his July 2012 statement states that the medical community is aware of a relationship between sleep apnea and cardiac patients.  Dr. E, however, did not specifically render an opinion on the Veteran's  case.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of " may " also implies " may or may not " and is too speculative to establish medical nexus).  Dr. E's general language and use of the word "impossible" renders the opinions nondefinitive.  

Here, the Board has afforded greater probative value to the opinions of the VA examiners.  When viewed as a whole, the VA medical opinions are persuasive and warrant being assigned great probative weight.  The opinions were rendered by medical professionals with the expertise to opine on the matters at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions following a review of the claims folder as well as a complete physical examination.  The opinions are also consistent with each other and the historical record.  

In sum, entitlement to service connection for sleep apnea is denied.  In making this decision, the Board notes that the Veteran is competent to report sleep problems and the circumstances surrounding such.  The Board also finds that he has presented credible testimony regarding the nature and extent of his sleep problems.  The more probative evidence, however, is against the claim.  Here, the Board finds that collectively the VA examinations are more probative than the lay statements of record and the opinions of Dr. E.  Accordingly, the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected disability of coronary artery disease is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


